Title: To James Madison from Abraham R. Ellery, 29 March 1802 (Abstract)
From: Ellery, Abraham R.
To: Madison, James


29 March 1802, New York. Solicits the consulship at Naples. Refers JM to Aaron Burr for a recommendation.
 

   
   RC (DNA: RG 59, LAR, 1801–9, filed under “Ellery”). 1 p. Ellery’s application was unsuccessful; he moved to Natchez, Mississippi Territory, in 1803 (Kline, Papers of BurrMary-Jo Kline, ed., Political Correspondence and Public Papers of Aaron Burr (2 vols.; Princeton, N.J., 1983)., 2:824 n.).


